Citation Nr: 1705339	
Decision Date: 02/22/17    Archive Date: 02/28/17

DOCKET NO.  09-35 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for vertigo, headaches, short term memory loss, and depression resulting from medical care at the Fort Wayne, Indiana VAMC.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to March 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2008 rating decision by the Indianapolis, Indiana Department of Veterans Affairs (VA) Regional Office (RO).  Jurisdiction currently lies with the RO in Detroit, Michigan.

This case was previously before the Board in August 2014, at which time it was remanded in order to schedule the Veteran for a videoconference hearing.  In August 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  In October 2016, the Veteran was informed that a complete transcript of his testimony could not be produced due to technical difficulties at the hearing.  The Veteran was further advised that he could request a new hearing.  In correspondence received in November 2016, the Veteran indicated that he did not desire a new hearing, and he requested that his case be considered on the evidence of record.  

The Board notes that while this case was in remand status, the Veteran filed a timely notice of disagreement (NOD) to an October 2015 rating decision denying entitlement to service connection for frost bite, hearing loss, thyroid cancer, lung cancer, and kidney cancer.  When an NOD has been filed with regard to an issue, and a statement of the case (SOC) has not been issued, the appropriate Board action is to remand the issue to the agency of original jurisdiction for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  However, a review of the claims file shows that the AOJ has acknowledged receipt of the NOD and is actively developing that claim.  Accordingly, the Board declines to exercise jurisdiction over that claim for Manlincon purposes as no such action on the part of the Board is warranted at this time.

Subsequent to the RO's most recent adjudication of the Veteran's claim in a December 2012 supplemental statement of the case, additional evidence consisting of VA and private treatment records and the Veteran's lay statements, was associated with the record.  As the Veteran's claim is being remanded, the agency of original jurisdiction (AOJ) will have an opportunity to review such newly received records in the readjudication of his claim.  38 C.F.R. § 20.1304 (c) (2016).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks entitlement to compensation under the provisions of 38 U.S.C.A. § 1151.  He contends that while under the care of two nurse practitioners (NPs) at the Fort Wayne, Indiana VAMC, he was misdiagnosed and over-medicated, which resulted in vertigo, headaches, short-term memory loss, and depression.  

The record reflects that the Veteran underwent a VA colonoscopy on June 2, 2006.  A June 19, 2006 VA treatment note shows that the Veteran reported low blood pressure readings for the past week.  He indicated that he also had some visual changes, and he complained that his feet were going numb.  On June 20, the Veteran was seen by NP D.W., his VA primary care provider.  He complained of lightheadedness and difficulty with balance since prior to his colonoscopy.  He stated that during the colonoscopy, he became hypotensive and received IV fluids.  NP D.W. noted that "this is not documented in operative report."  The Veteran reported dizziness and difficulty with balance.  The assessment was hypotension, dizziness/difficulty with balance, and questionable neuro exam.  The Veteran was referred to the emergency room for further testing.  Emergency department records show that the Veteran's labs were normal, a CT scan of the brain was negative, and a chest x-ray was negative.  The assessment was dizziness and hemoptysis, and the Veteran was discharged with a neurology consultation.  

On June 27, 2006, the Veteran underwent a VA neurology consultation.  The neurologist indicated that the Veteran was suffering from "some sort of cerebellar syndrome on top of a hypotensive picture."  The Veteran was admitted for further workup.  During an admission examination, the diagnoses were dizziness, rule-out cerebellar injury from recent hypotension during colonoscopy, and rule-out labyrinthine disorder.  

A June 30 VA treatment note shows that the Veteran was doing better and could walk without support.  An MRI of the brain showed no stroke, a thorax CT scan was negative, and an echocardiogram was negative.  The assessment was "dizziness vertigo improving could be vestibular dysfunction."  The physician also indicated that the cause of hypotension "could be vasovagal at the time of colonoscopy or medication...depression on multiple meds may need to adjust the dose."  The Veteran insisted on going home, so he was discharged.  

On July 5, 2006, the Veteran was seen for a VA ENT consultation.  After examination, he was diagnosed with right-sided benign positional vertigo.  During a July 20, 2006 follow-up with NP D.W., the Veteran reported that the dizziness and severe headaches had resolved, but he reported tremors to his teeth and arms.  He indicated that they were primarily hand tremors, which he believed started after his colonoscopy.  D.W. resumed the Veteran's psychiatric medications, which she noted had been stopped during his June 2006 hospitalization, and she referred him to neurology.  

A September 11, 2006 VA treatment note shows that the Veteran complained of being dizzy and falling down.  He reported that "this has been a continuous thing for the last few months and the neurologist was concerned that it may be a stroke."  He also reported difficulty with memory.  NP D.W. assessed the Veteran with dizziness/difficulty with balance and advised him to follow-up with ENT and neurology.  The next day, September 12, the Veteran called and reported that he was not feeling better.  He was advised to go to the emergency room.  On September 13, the Veteran was seen in urgent care.  The treatment provider noted that NP D.W. "does not know what else to do regarding the continued symptoms so advised vet to come here for further evaluation."  An ENT consultation shows that testing was negative for benign positional vertigo.  The treatment provider recommended that the Veteran follow-up with neurology and undergo balance functioning testing.  

On September 29, 2006, the Veteran was seen at the VAMC complaining of headache, slurred speech, chest pain, and left arm and leg weakness.  The impression was probable TIA versus CVA.  He was transferred to Saint Joseph Regional Medical Center (SJRMC) via ambulance.  At SJRMC, the Veteran reported weakness, dizziness, headache, and slurred speech.  He indicated that he had had five similar episodes since his colonoscopy.  An EKG was normal, and a CT scan of the head was negative.  The admitting physician noted that the "neurological exam was internally inconsistent with poor effort on the patient's part."  However, because the Veteran was considered "high risk by history," he was admitted for stroke workup.  

On September 30, 2006, the assessment of the Veteran was "either a psychiatric disease with his depression and anxiety and poly pharmacy or it could be a transient ischemic attack."  The physician also noted that the Veteran should "try to work on cutting back on his medicines with his doctor.  He is on way too many medicines and that might be making him feel bad."  After a neurological consultation, the impression was a disequilibrium syndrome that was likely due to either a polypharmacy toxicity or fictional disorder.  Neuropsychological testing was suggestive of fictitious presentation.  The Veteran's wife became angry at the suggestion that the Veteran's symptoms were "all in his head," and the Veteran left against medical advice.

On October 2, 2006, the Veteran followed-up with NP D.W.  The Veteran's wife indicated that while at SJRMC, one resident told them that "it is all in his head," but another resident informed them that the Veteran was having "fading strokes" caused by a "combination of stress, chemical imbalance, malfunction of the brain, or beginning of tumor."  The Veteran also reported that they told him that he was over-medicated, so he had been decreasing his medications himself.  NP D.W. indicated that she discussed in detail with the Veteran and his wife the potential etiology of his difficulties over the past few months including psychosomatic or potential drug interactions.  The Veteran was scheduled for a neurology consultation for the next day.  

On October 3, 2006, the Veteran was seen for a neurology consultation.  The neurologist noted that the Veteran's symptoms were consistent with a conversion disorder, but that drug interactions could be causing some of the symptoms, particularly the memory issues.  The neurologist indicated that he discussed the issues with NP D.W. by phone and highly recommended that the Veteran be seen by a qualified psychiatry/psychology team that specializes in conversion disorders.  
On October 10, 2006, the Veteran followed up with NP P.R. for a psychiatric consultation.  She noted that the Veteran was seen for the treatment of Bipolar I Disorder and that he was symptomatic with psychosomatic illnesses.  

On November 17, 2006, the Veteran was seen at SJRMC with chest pain.  Testing was negative for heart attack or heart disease.  A December 2006 VA treatment note shows that the Veteran was advised by NP D.W. to follow up with NP P.R. as soon as possible to increase his psychiatric medications because NP D.W. was "not sure he that he has an accurate perception of his health status-according to last psychotherapy note he is more enthusiastic that the medical problems with his heart have been identified."  NP D.W. informed the Veteran that his stress testing was negative for cardiac ischemia and a cardiac cath showed no significant disease.  

The Veteran continued to be seen by NP P.R., who continued to prescribe psychiatric medications for bipolar disorder.  In September 2007, the Veteran was diagnosed with peripheral neuropathy.  In January 2009, the Veteran transferred his care to the Battle Creek, Michigan VAMC.

The Veteran asserts that he was misdiagnosed with psychiatric disorders rather than with peripheral neuropathy, and that, as a result, he was highly overmedicated, which resulted in vertigo, headaches, short-term memory loss, and an aggravation of his depression.  See April 2008 Statement; May 2007 Statement.  The Veteran contends that after he left the care of NP D.W. and NP P.R., his medications were drastically reduced because he "did not need them or they did not work with other medications I was on."  He asserts that his medications were reduced by 63 percent and that outside doctors told him that it was "a miracle that [his] heart did not stop beating...being on all of that extra medication."  The Veteran also contends that the over-medication led to his seven hospitalizations in 2006 for stroke symptoms and that it left him with memory loss and brain damage.  See September 2016 Statement; January 2009 Statement.  

The current version of 38 U.S.C.A. § 1151 (applicable to claims, as here, received by VA on or after October 1, 1997) provides, in pertinent part, that a veteran may be awarded compensation for additional disability, not the result of his willful misconduct, if the disability was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by VA, either by a VA employee or in a VA facility, and the proximate cause of the disability was (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination, or (2) an event not reasonably foreseeable.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361 (2016).

In order to prove a claim under 38 U.S.C.A. § 1151 for failure to diagnose, the evidence must show: (1) VA failed to diagnose and/or treat a preexisting disease or injury; (2) a physician exercising the degree of skill and care ordinarily required of the medical profession reasonably should have diagnosed the condition and rendered treatment; and (3) the Veteran suffered disability or death which probably would have been avoided if proper diagnosis and treatment had been rendered.  Roberson v. Shinseki, 607 F.3d 809, 817 (2010) (upholding GC's elements of a claim based on a failure to treat); VAOPGCPREC 05-01; see also 38 C.F.R. § 19.5 (stating that the Board is bound by precedent opinions of the VA's General Counsel).

To date, there has been no medical assessment of a possible relationship between the care provided by the VAMC in Fort Wayne, Indiana and the Veteran's current symptomatology.  Given the evidence of record and the Veteran's contentions, the Board finds that in order to properly adjudicate the claim an opinion must be sought to determine (1) whether the Veteran has additional disability caused or aggravated by VA treatment (to include misdiagnosis and/or failure to treat); (2) if so, whether the contended course of treatment, lack or treatment, or delay in treatment by the VA caused the Veteran's additional disability, and (3) whether any additional disability was the result of some instance of fault on the part of VA or was due to an event not reasonably foreseeable.

Remand is also required regarding private treatment records.  In this regard, VA treatment records reflect that the Veteran was seen by a private ENT in April and May 2007 and that he underwent physical therapy for his balance problems in 2007.  Although there are some records from that treatment associated with the Veteran's Social Security records, it is not clear that all of the records have been obtained.  When VA is put on notice of the existence of private medical records, VA must attempt to obtain those records before proceeding with the appeal.  See Lind v. Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  As the Veteran identified medical evidence that may be pertinent to his appeal, those records should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran provide the names, addresses, and approximate dates of treatment for all medical care providers who have treated him for the issues on appeal since 2006.  Specifically request that the Veteran furnish appropriate authorization to obtain treatment records from Ears, Nose, & Throat Associates in Fort Wayne, Indiana dated in 2006 and 2007 and from McDonald Physical Therapy dated in 2006 and 2007.  After the Veteran has signed the appropriate releases, those records not already on file should be obtained and associated with the claims folder.  All attempts to locate these records must be documented in the claims folder.  All records obtained pursuant to this request must be included in the Veteran's claims file.  If the search for such records has negative results, documentation to that effect should be included in the claims file in accordance with 38 C.F.R. § 3.159(c)(1).

Additionally, obtain and associate with the Veteran's claims file all outstanding VA treatment records documenting treatment for the issues on appeal dated from September 2015 to the present.

2. After all available records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination(s) to evaluate his claims for compensation pursuant to 38 U.S.C.A. § 1151.  The entire claims folder and a copy of this Remand must be made available to the examiner(s) for review, and the examiner(s) shall indicate in the report that the claims file was reviewed.  

After reviewing the claims file and examining the Veteran, the examiner should respond to the following:

(a) Identify all currently diagnosed disorders manifested by (1) dizziness, vertigo, and /or balance problems; (2) headaches; (3) short-term memory loss; and/or (4) depression.  In doing so, the examiner should note that the term "current" means occurring at any time during the pendency of the Veteran's claim; i.e., from April 2007 onward.  The disorder need not be present at the time of the examination; rather it is sufficient if it previously existed during the pendency of the claim and then resolved prior to the examination.

(b) With respect to each diagnosed disorder, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that such was caused by or aggravated by (1) the Veteran's June 2006 colonoscopy; (2) the subsequent medications prescribed by primary care providers D.W. and/or P.R.; or (3) a failure on VA's part to properly diagnose or treat the Veteran during VA care at the Fort Wayne, Indiana VAMC from June 2006 to January 2009.  Please explain why or why not.  

In providing this opinion, the examiner must compare the Veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment provided by VA to that of the Veteran's condition after such care or treatment.  The examiner should comment on the significance, if any, of the notation in the colonoscopy report that the Veteran's blood pressure was low, and his reports that he became hypotensive during the procedure, and that he continued to have dizziness and balance problems after the colonoscopy.  The examiner should also discuss the numerous notations in the record that the Veteran's symptoms were possibly due to polypharmacy and/or drug interactions, as discussed in the Remand portion above.  

Regarding a failure to diagnosis and/or treat, the examiner should address the Veteran's contentions that his symptoms were due to peripheral neuropathy, but that his treating Nurse Practitioners assumed that his symptoms were all in his head.  The examiner should review and discuss the Veteran's assertions that as a result of the misdiagnosis, he was highly overmedicated with psychiatric medications, which led to short-term memory loss and headaches.  The examiner should specifically review and comment on the medication lists submitted by the Veteran in January 2009 and September 2016 purporting to show a drastic reduction in medications after he switched his care from the Indiana VAMC to the Michigan VAMC.  

(c) If a relationship between any of the currently diagnosed disorders and VA treatment (to include misdiagnosis/failure to treat) is shown, the examiner must then provide an opinion as to whether it is as likely as not that any such disabilities and/or additional disability was the result of carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of VA.  In other words, did VA providers fail to exercise the degree of care that would be expected of a reasonable health care provider, either through action or inaction?

(d) If the June 2006 colonoscopy, and/or the Veteran's subsequent medications prescribed by primary care providers D.W. and/or P.R. caused or contributed to a currently diagnosed disorder, was the disorder an event not reasonably foreseeable?  In answering this question, the examiner is asked to consider whether the disorder resulting from the colonoscopy or from the subsequent treatment was a risk that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided--not what the treating providers might have actually foreseen in treating the Veteran.

The examiner's report must reflect consideration of the Veteran's entire documented medical history and assertions and all lay evidence, particularly the (1) VA treatment records documenting the June 2006 colonoscopy and subsequent hospitalizations and work-ups from June 2006 to January 2009 (2) private hospitalization records in September and November 2006 showing treatment for stroke-like symptoms; (3) the treatise evidence submitted by the Veteran regarding peripheral neuropathy and the side-effects of the medication he was taking; and (4) the many lay statements of the Veteran and the Veteran's wife regarding his symptoms, medications, and treatment.  It may also be particularly helpful for the examiner to read the summary provided above in the Remand section. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

3. Following the completion of the foregoing, the RO/AMC should readjudicate the Veteran's claim.  If the claim is denied, supply the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




